Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claim 1 is amended. 
Status of Claims
	Claims 1 – 17 are rejected under 35 USC 102.
Response to Arguments 
	The following is in response to applicant’s amendments filed 06/08/21.
	The applicant argues that Takeshi fails to teach the previously added limitation “wherein the carbonaceous particles (A) comprise natural graphite” as well as the newly amended limitation “wherein the carbonaceous particles (A) do not substantially contain a plate-like artificial graphite”. With regard to the limitation for natural graphite, the applicant states that Takeshi teaches artificial graphite to be an essential component, and that the previously cited teaching from Takeshi for natural graphite is taught as an option which may further be used in addition to artificial graphite. Next, the applicant argues that the negative limitation removing plate-like artificial graphite is contradictory to the invention of Takeshi. Further, the applicant states that the prior art references are unable to remedy these alleged deficiencies as Takeshi teaches away from the combination. Separately from the above points, the applicant claims that Takeshi does not teach controlling the particle distribution of the negative electrode particles to produce the excellent effect of the claimed invention. 
	Regarding the claim that Takeshi does not teach controlling the particle distribution for the same benefit as the claimed invention, the examiner respectfully disagrees. Takeshi teaches 
	Regarding the teachings for artificial graphite, the teachings of Takeshi state that “other active materials than the artificial graphite and the silicon particle may be used” (US PUB of Takeshi US20190097263A1)[0041]. The machine translation does state “an active material other than the artificial graphite and the silicon material may further be used” [pg. 5 para. 8], however, this is taken as an error in the machine translation. Then, the teachings of Takeshi do teach an embodiment wherein natural graphite can be used as an alternative to the preferred embodiment of artificial graphite (pg. 5 para.11).
	Next, regarding the argument that Takeshi does not teach the limitation for the carbonaceous particles “do not substantially contain a plate-like artificial graphite” the examiner respectfully disagrees. Takeshi teaches alternative shapes to the second graphite such as a spherical and lump shape (pg. 3. para. 6), and the second graphite preferably makes up more than 60% of the total weight of the negative electrode material (ie. substantial portion)(pg. 4 para. 3). Then, in the instance in which natural graphite is chosen as the carbon particle in the negative electrode active material Takeshi teaches all the limitations of the newly amended claim 1 (pg. 5 para.11). 
	 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeshi, WO2017155021A1 (from IDS)(see machine translation).

Regarding claim 1, Takeshi teaches a negative electrode material (negative electrode material)(pg. 1 para. 3) for nonaqueous secondary batteries (nonaqueous)(pg. 7 para. 5), 
the negative electrode material comprising carbonaceous particles (A) (carbon-based material)(pg. 1 para. 3)  and silicon oxide particles (B) (silicon material)(pg. 1 para. 3)(silicon oxide)(pg. 4 para. 7) and satisfying the following a) to c):
a) the average particle size (50% cumulative particle size from the smaller particle side; 
d50) is 3 μm to 30 μm (first and second graphite material as well as silicon have d50 containing values within the range of 3 μm – 20 μm)(pg. 3 para 2)(pg. 4 para. 9), and the 10% cumulative particle size from the smaller particle side (d10) is 0.1 μm to 10 μm (first and second graphite material as well as silicon have d50 containing values within the range of 0.1 μm – 10 μm)(pg. 3 para 2)(pg. 4 para. 9);
b) the ratio (R1=d90/d10) between the 90% cumulative particle size from the smaller 
values given for the particle size distribution satisfy the relationship of R1 such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9); and
c) the ratio (R2=d50/d10) between the d50 and the d10 is 1.7 to 5 (values given for the 
particle size distribution satisfy the relationship of R2 such that values within the claimed range are present)(pg. 3 para 2)(pg. 4 para. 9).
wherein the carbonaceous particles (A) comprise natural graphite (natural graphite)(pg. 5 para. 8 – 11)
wherein the carbonaceous particles do not substantially contain a plate-like artificial graphite (the carbon particle being chosen as natural graphite, having a spherical or lump shape, and wherein the second graphite particle is chosen to have preferably not less than 60 wt% of the negative electrode material)(pg. 5 para.11)(pg. 4 para. 3)(pg. 3. para. 6).

Regarding claim 2, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, 
wherein the ratio (R3=d50b/d50a) between the average particle size of the silicon oxide particles (B) (50% cumulative particle size from the smaller particle side; d50b) and 
the average particle size of the carbonaceous particles (A) (50% cumulative particle size from the smaller particle side; d50a is 0.01 to 1 (values given for the particle size distribution satisfy the relationship of R3 such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 3, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the ratio (R4=d50b/d10a) between the d50b of the silicon oxide particles (B) and the 10% cumulative particle size from the smaller particle side (d10a) of the carbonaceous particles (A) is 0.01 to 2 (values given for the particle size distribution satisfy the relationship of R4 such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 4, Takeshi teaches The negative electrode material for nonaqueous secondary batteries according to claim 1, wherein, with regard to the carbonaceous particles (A), the d50a is 5 μm to 30 μm, and the ratio (R50a=d90a/d10a) between the 90% cumulative particle size from the smaller particle side (d90a) and the 10% cumulative particle size from the smaller particle side (d10a) is 3 to 10 (values given for the particle size distribution satisfy the relationship of R50a  such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 5,   Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein, with regard to the silicon oxide particles (B), the d50b is 0.1 m to 20 μm, and the ratio (R1b=d90b/d10b) between the 90% cumulative particle size from the smaller particle side (d90b) and the 10% cumulative particle size from the smaller particle side (d10b) is 3 to 15 (values given for the particle size distribution satisfy the relationship of R1b such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 6,   Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the 10% cumulative particle size from the smaller particle (d10 is 0.01 μm or more)(pg. 4 para. 9).

Regarding claim 7,  Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, comprising the carbonaceous particles (A) and the silicon oxide particles (B) at a ratio of 30:70 to 99:1 ([weight of carbonaceous particles (A)]:[weight of silicon oxide particles (B)]) (weight % of silicon is between 40 – 70%)(pg. 5 para. 3)(weight % of first carbon material is 0.5 – 20%)(pg. 3 para. 5) (weight % of second carbon material is 20 – 90%)(pg. 4 para.3).

Regarding claim 10, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the ratio (Mo/MSi) of the number of oxygen atoms (Mo) with respect to the number of silicon atoms (MSi) in the silicon oxide particles (B) is 0.5 to 1.6 (SiOx 0<x<2)(pg.4 para. 7).

Regarding claim 13, Takeshi teaches a negative electrode (negative electrode)(pg. 6 para. 3) for nonaqueous (nonaqueous secondary battery)(pg. 7 para. 4) secondary batteries, the negative electrode comprising:
a current collector (current collector)(pg. 6 para. 3)  ; and
an active substance layer formed on the current collector (active material formed on 
collector)(pg. 6 para. 3),
wherein the active substance layer comprises the negative electrode material for 
nonaqueous secondary batteries according to claim 1.

Regarding claim 14,   Takeshi teaches a nonaqueous secondary battery (nonaqueous secondary battery)(pg. 7 para. 4) comprising:
a positive electrode (positive electrode)(pg. 7 para. 4);
a negative electrode (negative electrode)(pg. 6 para. 3); and
an electrolyte (electrolyte)(pg. 8 para. 3),
wherein the negative electrode is the negative electrode for nonaqueous secondary 
batteries according to claim 13.

Regarding claim 15, Takeshi teaches the nonaqueous secondary battery according to claim 14, wherein the electrolyte (electrolyte)(pg. 8 para. 3), is an electrolyte solution contained in a nonaqueous solvent (electrolytic solution in a nonaqueous solvent)(pg. 7 para. 5-6)

Regarding claim 17, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the carbonaceous particles (A) do not contain artificial graphite (natural graphite)[pg. 5 para. 8 – 11].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Yamada, US20180013146A1.

Regarding claim 8, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, Further Takeshi teaches the graphite used in the active material to have a spherical shape (pg. 10 para. 3)(pg. 3 para 7).. 
Takeshi does not teach wherein the carbonaceous particles (A) have a circularity of 0.88 or higher as determined by a flow-type particle image analysis.
Yamada teaches a carbon containing negative active material for use in a nonaqueous secondary battery [0087] wherein the carbon material has a circularity of 0.9 or greater [0042]. Further, Yamada teaches that when the circularity is 0.9 or greater the diffusibility of the electrolytic solution is improved, and a Li-ion concentration gradient is mitigated improving low-temperature input and output characteristics [0105].
It would have been obvious to one skilled in the art at the time of filing to combine the active material of Takeshi with the circularity of Yamada to improve diffusibility of the electrolytic solution as well as low-temperature input and output characteristics.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Asami, JP2013200984A (from IDS)(see machine translation).

Regarding claim 9, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1.
Takeshi does not wherein the carbonaceous particles (A) comprise a spheroidized graphite.
Asami teaches a negative electrode active material containing silicon and carbonaceous particles wherein the carbonaceous particles are spheroidized graphite. Further, Asami teaches the spheroidized graphite to have rapid charge and discharge properties [0015]. 
It would have been obvious to one skilled in the art at the time of filing to combine the spheroidized graphite with the carbonaceous particles of Takeshi to benefit from the rapid charge and discharge properties of spheroidized graphite.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Hirose, US20110159368A1.

Regarding claim 11,   Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, 
Takeshi does not teach wherein the silicon oxide particles (B) comprise zero-valent silicon atoms.
Hirose teaches a negative electrode active material a carbonaceous material (graphite deposited on surface of active material)[0061], and a silicon material (silicon core and coating layer in negative active material layer)[0044][0045] wherein the silicon material comprise zero-valent silicon atoms [0085]. Further, Hirose teaches the higher valence silicon atoms negatively impacting battery performance by increasing electrical resistance. 
It would have been obvious to one skilled in the art at the time of filing to combine the zero-valent silicon atoms taught in Hirose with the silicon particles of Takeshi to avoid the negative impact of higher valence silicon atoms. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Fukuoka, JP2009205950A (see machine translation).

Regarding claim 12, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1,
Takeshi does not teach the negative electrode material comprising silicon microcrystals in the silicon oxide particles (B).
Fukuoka teaches a negative active material for use in a nonaqueous secondary battery [0020] wherein silicon microcrystals [0016] are dispersed in a silicon dioxide [0008]. Further, Fukuoka teaches the addition of the silicon microcrystals to have an extremely improved capacity and cycle characteristics [0007].
	It would have been obvious to ones skilled in the art at the time of filing to combine the negative electrode material of Takeshi with the silicon microcrystals of Fukuoka to achieve improved capacity and cycle characteristics. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 15 above, and further in view of Ishii, US20170149100A1.

Regarding claim 16, Takeshi teaches the nonaqueous secondary battery according to claim 15. 
Takeshi does not teach wherein the electrolyte solution contains lithium difluorophosphate, and the content thereof is 0.01% by weight to 2° by weight with respect to the whole electrolyte solution.
Ishii teaches a nonaqueous secondary battery wherein the electrolyte contained in an electrolytic solution with a nonaqueous solvent contains lithium difluorophosphate in a concentration of 0.05 mol/L – 0.10 mol/L (same as concentration used in applicant specification [0262])[0062][0063]. Further, Ishii teaches the addition of lithium difluorophosphate to the electrolytic solution to create a conductive film [0014] that significantly suppresses the disconnection of conductive pathways [0018]. 
It would have been obvious to one skilled in the art at the time of filing to combine the electrolytic solution of Takeshi with the lithium difluorophosphate additive of Ishii to suppress the disconnection of conduction pathways.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724           

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759